DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 04/27/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “indicative of one or more characteristics of a layer, including porosity of the layer, component properties, and layer-to-layer fusion” in lines 3-5. It is unclear from the claim language whether the “one or more” requires at least one of the three listed characteristics or if the listed characteristics are intended as exemplary. As it would be impossible to choose only one when the groups utilizes “including … and …” the claim is interpreted as listing the characteristics for exemplary purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (US20160325541) in view of Tucker (US5591913).

In reference to claim 11:
Lavrentyev discloses an ultrasonic inspection system (UIS)(abstract; para 0039) comprising:
an ultrasonic transmit transducer to deliver to a layer of a component formed on a build plate using an additive manufacturing process, through the build plate and any intervening layers of the component previously formed on the build plate, an ultrasonic chirp pulse (paras 0039-0040);
an ultrasonic receive transducer to receive from the layer ultrasonic energy including reflections of the ultrasonic chirp pulse delivered to the layer (paras 0039-0040); and
a controller to process the ultrasonic energy to produce an ultrasonic signatures indicative of a characteristic of the layer and the intervening layers (para 0042);
wherein the ultrasonic transmit transducer, the ultrasonic receive transducer, and the controller are configured to repeat respective operations for each of subsequent layers of the component formed on the build plate, to inspect the component layer-by-layer as the component is built up during the additive manufacturing process (para 0039).
Lavrentyev does not disclose wherein the ultrasonic chirp pulse has a frequency that sweeps through a range of frequencies across a chirp bandwidth. However, this is taught by Tucker. Tucker teaches an apparatus and method for ultrasonic spectroscopy (abstract). Tucker further teaches the use of swept frequency acoustic signals in order to allow for analysis of a detected signal without the need for synchronization or correlation with the applied acoustic signal (col 2 ln 10-17). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the inspection system of Lavrentyev with the swept frequency chirp pulse of 

In reference to claim 12:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein the controller is configured to process by processing the ultrasonic energy to produce the ultrasonic signature such that the ultrasonic signature includes frequency resonance peaks and time-separated reflection time peaks indicative of one or more characteristics of a layer, including  porosity of the layer, component properties, and layer-to-layer fusion (para 0037).

In reference to claim 13:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein the controller is further configured to:
determine the characteristic based on the ultrasonic signature;
determining whether the characteristic as determined represents a defect in the layer (para 0012);
if the characteristic represents a defect in the layer, alter the additive manufacturing process so that one or more subsequent layers formed with the altered additive manufacturing process mitigate the layer with the defect (para 0014); and
if the characteristic as determined does not represent a defect in the layer, not altering the additive manufacturing process (paras 0039 and 0045)(while not explicitly taught, it would have been apparent to one of skill in the art that if the system of Lavrentyev continues when the signal is not a defect).

In reference to claim 14:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein:
the build plate has a top surface to support the component and a bottom surface opposing the top surface; and
the ultrasonic transmit transducer is positioned on the bottom surface beneath the component; and
the ultrasonic receive transducer is positioned on the bottom surface beneath the component (para 0038; Fig. 4).

In reference to claim 15:
In addition to the discussion of claim 11, above, Lavrentyev further discloses wherein the ultrasonic transmit transducer and the ultrasonic receive transducer are adjacent to each other on the bottom surface and represent a pair of adjacent ultrasonic transducers having a generalized position on the bottom surface (para 0038; Fig. 3), and wherein the pair of adjacent ultrasonic transducers and the controller are further configured to:
repeat the respective operations to deliver the ultrasonic chirp pulse, receive the ultrasonic energy, and process the ultrasonic energy with multiple pairs of adjacent ultrasonic transducers at respective generalized positions that are spaced-apart from one another beneath the component, to produce respective ultrasonic signatures indicative of the characteristic at each of the generalized positions (paras 039, 0045; Fig. 3).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev and Tucker as applied to claim 11, above, and further in view of Sinha (US20120055253).

In reference to claims 16, 17, and 18:
In addition to the discussion of claim 11, above, modified Lavrentyev does not teach wherein:
the reflections include a series of time-overlapping reflections of the ultrasonic chirp pulse; and
the controller is configured to process by performing time domain processing of the ultrasonic energy to compress the series of time-overlapping reflections into respective time-separated reflection time peaks (claim 16), wherein the controller is configured to perform the time domain processing by filtering the series of time-overlapping reflections using a filter response matched to a chirped frequency characteristic of the ultrasonic chirp pulse (claim 17), or further comprising a display to display the reflection time peaks on a time domain plot (claim 18).
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sinha discloses a system for ultrasonic inspection (abstract). Sinha further discloses performing time domain processing (in DSP 14)(as in fig. 6A/6B/7A/7C) see par[29] et seq. Further, note the signals are displayed on screen 34. It is noted that the display signals are not specifically specified as the "frequency domain plot" or a "time domain plot". However, since the diagnostic information is derived from these plots as they are depicted in figs. 6-8, it would have been apparent to a person having ordinary skill in the art to have included these plots in the display such that the diagnostic information could be derived from the plots. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Lavrentyev with the processing of Sinha because all of the claimed 

In reference to claims 19 and 20:
In addition to the discussion of claim 11, above, modified Lavrentyev does not teach wherein the controller is configured to process by performing frequency domain processing of the ultrasonic energy to produce frequency resonance peaks of the component (claim 19) or further comprising a display to display the frequency resonance peaks on a frequency domain plot (claim 20). 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Sinha discloses a system for ultrasonic inspection (abstract). Sinha further discloses performing frequency domain processing to produce frequency resonance peaks (Figs. 7B and 7D). Sinha further discloses the signals are displayed on screen 34. It is noted that the display signals are not specifically specified as the "frequency domain plot" or a "time domain plot". However, since the diagnostic information is derived from these plots as they are depicted in Figs. 6-8, it would have been apparent to a person having ordinary skill in the art to have included these plots in the display such that the diagnostic information could be derived from the plots. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Lavrentyev with the processing of Sinha because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the ultrasonic signals are processed and analyzed using a method known for that analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742